Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1)	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
2)	The substitute specification filed 7-10-20 has been approved for entry by the examiner.  
3)	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4)	Claims 2 and 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 2, the description of the sipe reference plane, which includes the description of "a [singular] values [plural]" and "the value" [no clear antecedent basis] is ambiguous.  In claim 2, it is suggested to (1) on line 4, change "a values" to --values-- and (2) on line 5, change "the value" to --a value--.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6)	Claim 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Japan 910 (JP 11-123910) in view of Kuze (US 2002/0170643) and/or Mauk et al (US 4,566,514).
	As background, an annotated copy of applicant's FIGURE 3B is provided below:

    PNG
    media_image1.png
    346
    666
    media_image1.png
    Greyscale

The markings in the above MARKED UP FIGURE #1 were added by the examiner to facilitate discussion of applicant's FIGURE 3B.
	Japan 910 discloses a pneumatic tire having a tread comprising blocks having sipes [FIGURE 1].  Japan 910 discloses a sipe comprising a pair of sipe wall surfaces  each defining a straight portion 36 and a wavelike portion 38 (three dimensional portion).  The wavelike portion 38 (three dimensional portion) defines a first wavelike trace (first undulating trace) comprising a first convex part 38A on a first block end face 18a and a second wavelike trace (second undulating trace) comprising a second 180 degrees out of phase with the second wavelike trace.  Each sipe wall surface is smoothly continuously formed between both block end faces so that the sipe is a both end open sipe [paragraph 23].  An annotated copy of Japan 910's FIGURE 6 is provided below:

    PNG
    media_image2.png
    396
    625
    media_image2.png
    Greyscale

The markings in in the above MARKED UP FIGURE #2 were added by the examiner to facilitate discussion of Japan 910's FIGURE 6.  Japan 910 also teaches forming the three dimensional portion using a zigzag trace [FIGURE 8].  By forming one side of the sipe with a first undulating configuration, forming the other side of the sipe with a second undulating configuration and providing the first undulating trace at one axial sipe end 180 degrees out of phase with the second undulating trace at the other axial sipe end, heel and toe wear is prevented independently of the turning direction of the tire [machine translation].  Japan 910 does not recite each sipe wall surface having "wave-like portion at each position in an extension direction of the sipe".
	As to claims 1-20, it would have been obvious to one of ordinary skill in the art to provide Japan 910's sipe such that the first undulating trace is smoothly connected to second undulating trace (which is 180 degrees out of phase with the first undulating trace) using twisted sections, the resulting sipe comprising "a first wave-like portion at each position in an extension direction of the sipe", "a second wave-like portion at each position in the extension direction of the sipe", "a recess depth of the first valley portion with respect to the two first peak portions gradually reducing as progressing from one end side to the other end side" and "a position of at least one of the two first peak portions in the sipe depth direction and a position of the first valley portion in the sipe depth direction being gradually closer to each other as progressing from one end side to the other end side" since (1) Kuze, also directed to a three dimensional sipe for a tire tread, teaches the WELL KNOWN TECHNIQUE of using twisted sections to smoothly connect a first undulating trace to a second undulating trace (which is 180 degrees out of phase with the first undulating trace) [FIGURE 2A] and/or (2) Mauk et al, also directed to a three dimensional sipe for a tire tread, teaches the WELL KNOWN TECHNIQUE of using twisted sections to smoothly connect a first undulating trace to a second undulating trace (which is 180 degrees out of phase with the first undulating trace) [FIGURES 1-5].  See MPEP 2143.
	When Japan 910's three dimensional sipe is modified as per Kuze and/or Mauk et al, then Japan 910's sipe has:
	ridge line A extending from "1L" to "2R";
	valley bottom line C extending from "2L" to "2R";
	ridge line B extending from "3L" to "2R";
	valley bottom line E extending from "3L" to "3R";
	ridge line D extending from "3L" to "4R".

See above MARKED UP FIGURE #2.  With respect to the above noted modified Japan 910's three dimensional sipe, it is noted that each of valley bottom lines C and E are 
Remarks
7)	The remaining references are of interest.
8)	No claim is allowed.
9)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN D MAKI whose telephone number is (571)272-1221. The examiner can normally be reached Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Smith (Whatley) can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN D MAKI/
Primary Examiner, Art Unit 1749
March 17, 2022